          Case 1:21-cr-00272-CM Document 42 Filed 07/07/21 Page 1 of 1




                                     BARRY GOLDBERG,             P.C.
                                             ATTORNEY AT   LAw
                                         II PARK PLACE, SUITE JOOS
                                    NEWYORK,NEWYORK 10007
                                              (917) 682-0364
July 7, 2021                                                       t·
                                                                   ;:       USDCSDNY
Honorable Colleen McMahon                                                   DOCUMENT
United States District Judge
                                                                            ELECTRONICALLY FILED
Southern District of New York
500 Pearl Street                                                            DOC #: _ _--,..,+
                                                                                            J"""/_ ____..,a_
                                                                                        7
New York, NY 10007                                                          DATE FILED:   )      NT
                                                                                                  .Qo.;i,I

VIAECf
               Re : United States vs. Tatiana Laforest
                                                                        M     ~,    ~   r, ('\
                    CASE NO. 21-CR-272 CM                               I
                                                                        '       .
                                                                        ti. t~!~· l        .J
Dear Judge McMahon:

       As the Court is aware, I represent the above named defendant, Tatiana Laforest. At this
time, we are hereby requesting a modification of her release order. I respectfully request the
removal of any curfew for Tatiana Laforest. I have spoken AUSA Matthew Shahabian, as well
as Pretrial Services Officer Joshua Rothman, who have no objection to the proposed
modification to end the curfew restrictions. The government is still requesting that she be
subjected to stand alone GPS.
       Thank you for your anticipated consideration in this matter. If you have any questions
please feel free to contact my office.


Yours Truly,
s/Barry Goldberg
Barry Goldberg, Esq.


                                                                                                         (
CC : AUSA MATTHEW SHAHABIAN,
     PRETRIAL SERVICES OFFICER JOSHUA ROTHMAN
                                                                             7/e/~J
